 



EXHIBIT 10.2
SAI Holdings, Inc.
February 16, 2007
Goldenberg LLC
Hehmeyer LLC
GHCO Partners LLC
GH Trading LLC,
Re: Goldenberg Hehmeyer & Co.
Dear : Sirs
     We refer to that certain Purchase Agreement dated as of November 6, 2006
among Goldenberg Hehmeyer & Co., Goldenberg LLC, Hehmeyer LLC, GH Trading LLC,
GHCO Partners LLC, Christopher Hehmeyer, Ralph Goldenberg, SAI Holdings, Inc.,
GH1 Inc. and GH2 LLC and Christopher Hehmeyer in his capacity as Seller’s
Representative (the “Purchase Agreement”). Capitalized terms used in this letter
but not otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.
     The purpose of this letter is to confirm certain modifications to the
Purchase Agreement that have been agreed between the parties in connection with,
and in order to induce the parties to consummate, the Closing. Each of the
undersigned therefore acknowledges and agrees that:
(a) the “Initial Purchase Price” shall be Twenty Seven Million Three Hundred
Four Thousand Six Hundred and Three Dollars ($27,304,603), being an amount
calculated based on the Adjusted Book Value as of December 31, 2006 less the
$1,500,000 payment made to retire the Series B Shareholders of GH Traders and
with the Membership Value of exchange seats which are publicly traded and have a
market quotation being determined as of February 14, 2007. The Holdback Amount
shall be Two Million Seven Hundred Thirty Thousand Four Hundred Sixty Dollars
($2,730,460), resulting in an amount due at closing of Twenty Four Million Five
Hundred Seventy Four Thousand One Hundred Forty Two Dollars ($24,574,142),
payable in cash and stock in accordance with Section 1.1 of the Purchase
Agreement;
(b) the parties acknowledge that for the purposes of determining the Closing
Adjusted Book Value pursuant to Section 1.4 of the Purchase Agreement, it shall
not be a requirement that there be a formal closing of the books of the
Partnership on the Closing Date, but rather the Closing Book Value shall be
determined based on the January 31, 2007 accounts of the Partnership adjusted to
reflect a good faith estimates of changes (including with respect to appropriate
allocations of costs and revenues) to Book Value from January 31, 2007 to the
Closing Date. The Membership Value for exchange seats which are publicly traded
and have a market quotation will be determined as of the close of business on
the Business Day prior to the Closing. The Seller’s Representative will endeavor
to deliver an initial calculation of the Closing Adjusted Book Value by
March 15, 2007 and the Buyer will endeavor to

 



--------------------------------------------------------------------------------



 



Goldenberg LLC
Hehmeyer LLC
February 16, 2007
Page 2
deliver a Closing Statement within 30 days of receipt of such initial
calculation.
     The provisions of Sections 10.1, 10.4, 10.5, 10.6, 10.8, 10.9 and 10.11 of
the Purchase Agreement are incorporated herein by this reference (provided that
references to the Agreement are references to this letter).
Sincerely,

              SAI Holdings, Inc.    
 
           
By:
  /s/ PHILIP A. PENDERGRAFT           
 
  Name:   Philip A. Pendergraft 
 
  Title:   Executive Vice President 
 
            GHP1, Inc.    
 
           
By:
  /s/ PHILIP A. PENDERGRAFT           
 
  Name:   Philip A. Pendergraft 
 
  Title:   President 
 
            GHP2, LLC    
 
           
By:
  /s/ PHILIP A. PENDERGRAFT           
 
  Name:   Philip A. Pendergraft 
 
  Title:   Manager 

 



--------------------------------------------------------------------------------



 



Goldenberg LLC
Hehmeyer LLC
February 16, 2007
Page 3

            Acknowledged and Agreed

Goldenberg Hehmeyer & Co.
      By:   /s/ CHRISTOPHER HEHMEYER       Name: Christopher Hehmeyer        
Title:   Co-Chairman         Christopher Hehmeyer, in his capacity as Sellers’
Representative             /s/ CHRISTOPHER HEHMEYER         Goldenberg LLC
      By:   /s/ RALPH GOLDENBERG       Name: Ralph Goldenberg        
Title:   Managing Member         Hehmeyer LLC
      By:    /s/ CHRISTOPHER HEHMEYER       Name: Christopher Hehmeyer        
Title:   Managing Member         GHCO Partners LLC
      By:   /s/ RALPH GOLDENBERG       Name: Ralph Goldenberg        
Title:   Managing Member    

 



--------------------------------------------------------------------------------



 



         

Goldenberg LLC
Hehmeyer LLC
February 16, 2007
Page 4

            GH Traders LLC
      By:   /s/ CHRISTOPHER HEHMEYER       Name:   Christopher Hehmeyer      
Title:   Manager       Christopher Hehmeyer
      /s/ CHRISTOPHER HEHMEYER       Ralph Goldenberg            /s/ RALPH
GOLDENBERG    

 